          Case 3:17-cv-00101-RDM Document 466 Filed 04/24/20 Page 1 of 1

1700 G Street NW,
Washington, DC 20552

April 24, 2020
Via ECF
The Honorable Thomas I. Vanaskie, Special Master
Stevens & Lee
425 Spruce Street, Suite 300
Scranton, PA 18503
       Re:       CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM


Dear Judge Vanaskie:

       The Bureau writes in response to Defendants’ April 23, 2020 letter (ECF #464).

         The Court’s January 16, 2019 Order (ECF #158) sets forth the Special Master’s duties – i.e.,
“to decide all current and future discovery disputes in this action.” In addition, as the Special Master
indicated during the April 14, 2020 hearing, if all of the parties consent to some additional matters
beyond discovery disputes being heard by the Special Master, the parties can so inform the Special
Master at the time that they reach such agreement. See 4/14 Hearing Transcript at 24:22-25:5 (“[S]o
if there are any issues that you believe that you could agree that could be presented to relieve Judge
Mariani of some of that burden . . . and you think that I can be playing a role, like I’ve played
before, then I would just let you know that I am available.”).

         The Bureau does not consent to the Special Master deciding any of the motions that are the
subject of Defendants’ April 23, 2020 letter. And in light of the January 16, 2019 Order and the
discussion during the April 14, 2020 hearing, the Bureau believes that no further action is necessary
at this time when taking account of the Bureau’s decision not to consent. However, if it is the case
that the parties reach an agreement in the future that there is a non-discovery dispute that should be
heard by the Special Master, the parties will so inform Your Honor at the time of any such
agreement, consistent with the discussion during the April 14, 2020 hearing.

                                                      Respectfully submitted,

                                                      /s/ Nicholas Jabbour
